FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 SALVADOR MARTINEZ-GODINEZ,                       No. 05-74372

               Petitioner,                        Agency No. A092-538-685

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Salvador Martinez-Godinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
reopen and administratively close his removal proceedings. We dismiss the

petition for review.

       We lack jurisdiction to review the BIA’s decision declining to exercise its

sua sponte authority to reopen proceedings. See Ekimian v. INS, 303 F.3d 1153,

1159 (9th Cir. 2002).

       We also lack jurisdiction over the BIA’s denial of a request for

administrative closure. See Diaz-Covarrubias v. Mukasey, 551 F.3d 1114, 1120

(9th Cir. 2009).

       PETITION FOR REVIEW DISMISSED.




KS/Research                               2                                   05-74372